Citation Nr: 0511625	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post pelvic injury with residual of asymmetry of symphisis 
pubis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for left shoulder 
subluxation.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for bilateral ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1989 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND


A review of the record reveals that the veteran has not 
received proper notice under the Veterans' Claims Assistance 
Act of 2000 (VCAA).  Regulations enacted under the VCAA 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Regulations also dictate that VA has a 
duty to assist claimants, essentially providing that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
is advised to remedy this omission as indicated below. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The veteran should be notified in writing 
of the information and evidence necessary to 
substantiate his claims for service 
connection and an increased evaluation; the 
information and evidence that VA will seek to 
provide; and the information and evidence 
that the veteran is expected to provide.  The 
veteran also should be requested to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  After undertaking any additional 
development deemed necessary, the issues on 
appeal should be readjudicated.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




